Citation Nr: 1325703	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for achalasia, currently rated as 30 percent disabling.

2.  Entitlement to a rating in excess of 30 percent from May 17, 2010 for gastroesophageal reflux disease (GERD), also claimed as Barrett's esophagus and hiatal hernia.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to July 2000.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently employed and has not asserted that he is unemployable due to his service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that in December 2010 the Veteran underwent an esophagogastroduodenoscopy (EGD) and biopsy at a VA facility.  While the report of the biopsy is of record, the EGD report is not associated with the Veteran's claims file or Virtual VA file.

The Board notes that the Veteran has contended that his digestive disabilities on appeal have been marked by significant weight loss.  A review of the claims file reveals, however, that the last time the Veteran's weight was recorded was in June 2010, more than three years ago.  In this regard, the Board notes that while weight loss was discussed at the October 2010 VA examination, the Veteran's actual weight was not recorded at the October 2010 VA examination.

As for the Veteran's achalasia, in an August 2011 statement the Veteran essentially indicated that many times his situation was so severe that only liquids would pass, and that his condition seemed to be worsening.

Based on the foregoing, the Board finds that a remand is required in this case.  A pertinent VA record, the December 2010 EGD report, is not associated with the claims file.  Further, the Board finds that the medical evidence necessary to rate the Veteran's disability on appeal is insufficient, as information pertaining to the Veteran's weight throughout the appeal period is not adequately recorded.  Finally, the Veteran has essentially asserted that his disability has increased in severity since his October 2010 VA examination.  Given the Veteran's claims of increased symptomatology since his October 2010 VA examination, a new VA examination is warranted to determine the current severity of his digestive disabilities.  VAOPGCPREC 11-95 (April 7, 1995).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

In addition to obtaining the October 2010 EGD report, as the record shows that the Veteran remains an active patient in the VA healthcare system, the Veteran's updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's December 2010 VA EGD report, and also obtain and associate the Veteran's complete VA treatment records since January 5, 2011.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected achalasia and GERD disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner should record the Veteran's weight and specifically state whether the Veteran has had material weight loss at any time from October 2009.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


